Judgment, Supreme Court, New York County (Richard C. Fallía, J.), rendered September 11, 1990, convicting defendant, upon his plea of guilty, of robbery in the first degree, and, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to consecutive terms of imprisonment of 10 to 20 years and 12Vi to 25 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution, and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of robbery in the first degree. The issues raised by defendant concerning the credibility of prosecution witnesses, including the claimed inconsistencies between the complainant’s testimony and the responding police officer’s report, were properly placed before the jury. We find no reason on the record before us to disturb its determination. Nor are there mitigating circumstances bearing upon the manner in which the crime was committed which would warrant the imposition of a sentence concurrent with that imposed for the crime to which defendant pleaded guilty (Penal Law § 70.25 [2-b]; People v Doleo, 110 AD2d 524, 525-526, lv denied 65 NY2d 979). Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.